United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                       May 19, 2006
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                               No. 05-40504                               Clerk
                             Summary Calendar


                        UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                    versus

                              ROBERT RAMIREZ,
                                                Defendant-Appellant.


            Appeal from the United States District Court
                 For the Southern District of Texas


                       (USDC No. 2:04-CR-677-ALL)

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Robert Ramirez appeals his jury conviction for two counts of

transporting illegal aliens within the United States in violation

of 8 U.S.C. § 1324.         He argues that the government failed to

present sufficient evidence that he knowingly transported illegal

aliens in the trailer of his truck.           Although Ramirez moved for

judgment of acquittal at the close of the government’s case, he did

not renew his motion after presenting his defense or at the close

of all evidence at trial.          Thus, Ramirez’s sufficiency of the

evidence challenge is reviewed only for a manifest miscarriage of

justice.    United States v. Avants, 367 F.3d 433, 449 (5th Cir.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
2004).   To find a miscarriage of justice, the court must find that

the record is “devoid of evidence of guilt or the evidence must be

so tenuous that a conviction is shocking.”     Id.

     Here, the evidence shows that Ramirez drove an 18-wheel

tractor-trailer truck to the border checkpoint in Falfurrias,

Texas, with twenty four illegal aliens locked in the otherwise

empty trailer.   Ramirez recognizes in his brief that the evidence

showed that the lock on the trailer was his.    Further, Ramirez was

visibly nervous as he communicated with Border Patrol agents at the

checkpoint.   Ramirez also provided inconsistent statements to the

agents regarding his itinerary, and a rational jury could have

found his explanation for the aliens’ presence implausible.       In

short, Ramirez has not shown that the record is “devoid of evidence

of guilt” or “so tenuous that a conviction is shocking.”    Id.

     AFFIRMED.




                                 2